Case 2:20-cv-02139-TLP-cgc Document 1-2 Filed 02/27/20 Page 1 of 3   PageID 62




                          EXHIBIT B
Case 2:20-cv-02139-TLP-cgc Document 1-2 Filed 02/27/20 Page 2 of 3                  PageID 63



          IN THE CHANCERY COURT OF SHELBY COUNTY, TENNESSEE
                   FOR THE THIRTIETH JUDICIAL DISTRICT

 EDWARD MUHAMMAD,                                  )
                                                   )
                       Plaintiff,                  )
                                                   )
 v.                                                )         Case No. CH-20-0137
                                                   )
 DEUTSCHE BANK NATIONAL TRUST                      )
 COMPANY, AS TRUSTEE FOR FFMLT                     )
 2007-FFB-SS, MORTGAGE PASS-                       )
 THROUGH CERTIFICATES, SERIES                      )
 2007-FFB-SS, MACKIE WOLF ZIENTZ &                 )
 MANN, P.C., as SUBSTITUTE TRUSTEE,                )
 and SPECIALIZED LOAN SERVICING,                   )
 LLC as attorney in fact for DEUTSCHE              )
 BANK NATIONAL TRUST COMPANY,                      )
 AS TRUSTEE FOR FFMLT 2007-FFB-SS,                 )
 MORTGAGE PASS-THROUGH                             )
 CERTIFICATES, SERIES 2007-FFB-SS                  )
                                                   )
                       Defendants.                 )

                                    NOTICE OF REMOVAL

       Defendants Deutsche Bank National Trust Company, as Trustee tor FFMLT 2007-FFB-

SS, Mortgage Pass-Through Certificates, Series 2007-FFB-SS (“Deutsche Bank”) and Specialized

Loan Servicing, LLC (“SLS” and together with Deutsche Bank, “Defendants”) give notice that,

pursuant to 28 U.S.C. § 1441, this action is removed to the United States District Court for the

Western District of Tennessee, Western Division.

       By virtue of law, this matter is now removed and all further proceedings in the Chancery

Court of Shelby County are stayed. A copy of the federal Notice of Removal is attached hereto as

Exhibit A.

       Dated February 27, 2020              Respectfully submitted,

                                     By:
                                            Woods Drinkwater (BPRN 33838)

                                               1
Case 2:20-cv-02139-TLP-cgc Document 1-2 Filed 02/27/20 Page 3 of 3                   PageID 64



                                            NELSON MULLINS RILEY &
                                            SCARBOROUGH LLP
                                            One Nashville Place, Suite 1100
                                            150 Fourth Avenue, North
                                            Nashville, TN 37219
                                            Phone: (615) 664-5307
                                            E-Mail: woods.drinkwater@nelsonmullins.com
                                            Attorney for Defendants Deutsche Bank National
                                            Trust Company, as Trustee tor FFMLT 2007-FFB-
                                            SS, Mortgage Pass-Through Certificates, Series
                                            2007-FFB-SS and Specialized Loan Servicing, LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing Notice of Removal has been
served upon counsel of record by the Court’s e-filing system and by U.S. Mail, postage prepaid,
addressed to:


 Curtis Johnson                                    Mackie Wolf Zientz & Mann, P.C.
 1407 Union Avenue                                 7100 Commerce Way
 Suite 1002                                        Suite 273
 Memphis, TN 38104                                 Brentwood, TN 37027


Dated February 27, 2020
                                            Woods Drinkwater




                                               2
